 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     BRIANNA LUPIA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 6:18-mj-00068 JDP
12                     Plaintiff,                  STIPULATION TO CONTINUE REVIEW
                                                   HEARING; ORDER
13   vs.
14   BRIANNA LUPIA,
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the plaintiff, and Assistant Federal
19   Defender Benjamin Gerson, counsel for Brianna Lupia, that the Court continue the review hearing
20   scheduled for January 28, 2020 until to February 12, 2020, at 10:00 a.m.
21          On February 26, 2019, Ms. Lupia pled guilty to driving while under the influence of alcohol
22   in violation of 36 C.F.R. § 4.23(a)(2). That same date, the Court sentenced Ms. Lupia to twelve
23   months of unsupervised probation, with the conditions that she obey all laws, report any new law
24   violations within seven days, pay a $1,200.00 fine, complete a first-time DUI course. The Court
25   further set a review hearing for January 28, 2020.
26          Ms. Lupia submitted notice to the Court that she had enrolled in the California first-time
27   DUI course. See Dkt. #8. In addition she has paid $540.00 of the required fine. Ms. Lupia
28   subsequently relocated to Boulder Colorado to start a new job. She is currently in the process of
 1   enrolling in an equivalent DUI course in Colorado. The parties respectfully request that the Court
 2   continue her review hearing to allow Ms. Lupia time to enroll and begin the course in Colorado.
 3   In addition defense counsel will submit the Colorado curriculum to the court and government for
 4   their approval so that it may satisfy the terms of her sentence.
 5            The parties further stipulate that documentation of Ms. Lupia's enrollment must be
 6   submitted to the government by February 5, 2020 to avoid a violation of her probation terms.
 7   Should Ms. Lupia successfully enroll, the parties stipulate to extend her probation as necessary,
 8   the exact details to be set forth in a future filing.
 9
10                                                     Respectfully submitted,
11
                                                       McGREGOR W. SCOTT
12                                                     United States Attorney
13   Date: January 23, 2020                            /s/ Susan St. Vincent
                                                       Susan St. Vincent
14                                                     Yosemite Legal Officer
                                                       Attorney for Plaintiff
15
16                                                     HEATHER E. WILLIAMS
                                                       Federal Defender
17
18   Date: January 23, 2020                            /s/ Benjamin Gerson
                                                       BENJAMIN GERSON
19                                                     Assistant Federal Defender
                                                       Attorney for Defendant
20                                                     BRIANNA LUPIA
21
22
23
24
25
26
27

28

      Lupia – Stipulation to Continue Review Hearing         2
 1                                                     ORDER
 2            The court hereby grants the parties’ request to continue the January 28, 2020 review
 3   hearing to February 12, 2020, at 10:00 a.m.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:        January 25, 2020
                                                             UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Lupia – Stipulation to Continue Review Hearing     3
